DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 5-7, 9-10, 12-13, and 15 are acknowledged by the Examiner.
	Applicant’s amendments to the claims have overcome the previous claim objections of claims 1-10, and 12-16. Therefore the claim objections have been withdrawn.
	Applicant’s amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(b) of claims 1-10, and 12-16. Therefore the previous rejections under 35 U.S.C. 112(b) are withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Feigin on 1/13/2022.
The application has been amended as follows: 
Claim 5) (currently amended) The dorsiflexion assist device of claim 4, wherein said tensioned cord is connected to said portal of said multi-portal connecting end and a portal of said foot connector based on a lateral location of each respective [[said]] portal in order to assist a greater dorsiflexion of greater on a lateral side of a foot and/or ankle where assistance is most required.
Claim 8) (currently amended) The dorsiflexion assist device of claim 7, wherein said foot connector extends around an article of footwear and dorsal muscles of [[a]] the foot.
Claim 10) (currently amended) The dorsiflexion assist device of claim 9, further comprising two tensioned cords: 
a first tensioned cord extending between a first portal of said multi-portal connecting end and one portal of said plurality of first portals of said foot connector; and
a second tensioned cord extending between a second portal of said multi-portal connecting end which is in parallel with said first portal of said multi-portal connecting end[[,]] and said at least one additional portal 4of said foot connector.
Claim 12) (currently amended) The method of claim 11, wherein a selection of said portal of said multi-portal connector selected based on a distance from a medial center of said ankle connector, said selection further based on a portion of dorsal muscles which are most in need of assistance with dorsiflexion.
Claim 13) (currently amended) The method of claim 12, wherein said connecting of said second end of said first tensioned cord is based on a selection of [[a]] said portal from a plurality of portals of said foot connector due to a lateral/medial position thereof which is determined to be medically most beneficial for assistance with dorsiflexion.
Claim 15) (currently amended) The method of claim 14, wherein said second portal of said foot connector is positioned in a more inferior and lateral position compared to said portal of said foot connector said second end of said first tensioned cord.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a slidable member sized to fit across said lateral direction of said portal of said vertically disposed portal of said anterior member; a connecting flange extending through said anterior portal of said substantially vertically disposed portal and fixed to said slidable member; a multi-portal connecting end connected to said connecting flange by a bearing allowing movement in each of an anterior/posterior, lateral, and combined directions thereof”.
The closest art of record is that of Louis (US 2021/0052931 A1) which discloses “A dorsiflexion assist device (10; see figure 1) which is adapted to extends around an ankle (see figure 2 that 20 extends around a user’s lower leg and therefore is capable of extending around the user’s ankle as well) comprising: an anterior member (40; see [0031]; see figure 1) with a substantially vertically disposed portal (42; see [0031]; see figure 7b) open at each of a superior end and anterior end thereof (see figure 7b), said portal having an interior which is wider in a lateral direction than said anterior disposed portal (see figure 7b)”.
Louis fails to disclose “a slidable member sized to fit across said lateral direction of said portal of said vertically disposed portal of said anterior member; a connecting flange extending through said anterior portal of said substantially vertically disposed portal and fixed to said slidable member; a multi-portal connecting end connected to said connecting flange by a bearing allowing movement in each of an anterior/posterior, lateral, and combined directions thereof”, further it would appear that such a feature is not explicitly taught in the instant art. 
Claims 2-10 contain allowable subject matter insofar as they depend from claim 1, and thus contain the same allowable limitations. 
With respect to claim 11, the subject matter not disclosed, either singly or in combination is “sliding a slidable member through a superior end of a portal of said anterior connector causing a connecting flange to extend through an anterior portal of said ankle connector; connecting a first end of a first tensioned cord to a portal of a multi-portal connector, said multi-portal connector rotatably held to said slidable member; connecting a second end of said first tensioned cord to a portal fixed to said foot connector”.
The closest art of record is that of Louis which discloses “A method of using a dorsiflexion assist device (10; see figure 1) comprising the following steps, in any order: securing an ankle connector (20; see [0030]; see figure 2) in a fixed position around an ankle (see figure 2 that 20 extends around a user’s lower leg and therefore is capable of extending around the user’s ankle as well); securing a foot connector (16; see [0027]; see figure 2) in a fixed position around an anterior and dorsal end of a foot (see figure 2); aligning an anterior connector (40; see [0031]; see figure 1) of said ankle connector (20) on an anterior side of said ankle (see figure 2)”.
Louis does not disclose “sliding a slidable member through a superior end of a portal of said anterior connector causing a connecting flange to extend through an anterior portal of said ankle connector; connecting a first end of a first tensioned cord to a portal of a multi-portal connector, said multi-portal connector rotatably held to said slidable member; connecting a second end of said first tensioned cord to a portal fixed to said foot connector”.
Claims 12-16 contain allowable subject matter insofar as they depend from claim 1, and thus contain the same allowable limitations.
Further, the reference of Louis (US 2021/0052931 A1) was filed after Applicant’s effective filing date and therefore cannot be relied upon to teach said features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        



/ERIN DEERY/Primary Examiner, Art Unit 3754